Citation Nr: 1822627	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3. Entitlement to service connection for lower back pain, degenerative spine disease, including as secondary to service-connected left knee patellofemoral syndrome.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for diabetes.

6. Entitlement to an initial disability rating in excess of 30 percent for migraines.

7. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.
8. Entitlement to an initial compensable rating for maxillary sinusitis.

10. Entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis.

9. Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric condition, to include depression not otherwise specified (NOS).

10. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 1972 and from November 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) from August 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for PTSD was previously denied in February 2000.  The Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD in April 2010.  In an August 2011 decision, the RO denied the Veteran's claim for entitlement to PTSD.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to these issues.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In regards to the Veteran's claim for entitlement to service connection for PTSD and entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17, as the Veteran has been diagnosed with anxiety disorder and depression during the course of this claim, the Board has expanded the issues as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In an April 2015 rating decision, the RO granted service connection for a right knee condition.  This represents a full grant of benefits sought and the remaining issues on appeal have been recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2000 rating decision, the RO denied the claim for entitlement to service connection for PTSD.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable period.

2.  Additional evidence received since the RO's February 2000 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim.

3. The Veteran's acquired psychiatric disorder, to include PTSD, did not manifest during, or as a result of active military service.

4. The evidence is at least in equipoise as to whether the Veteran's lower back pain, degenerative spine disease, is proximately due to his service-connected left knee patellofemoral syndrome.

5. The Veteran's bilateral hearing loss is etiologically related to noise exposure in service.

6. The Veteran's diabetes did not manifest during, or as a result of active military service.

7. The Veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

8. The Veteran's tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code (DC) 6260.

9. The Veteran's maxillary sinusitis is not manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

10. The Veteran did not develop an acquired psychiatric disorder, to include depression NOS in service or within two years of separation from service.

11. The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment from September 15, 2011.




CONCLUSION OF LAW

1. The February 2000 rating decision is final as to the claim for entitlement to service connection for PTSD.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. New and material evidence has been presented to reopen the claim for entitlement to service connection for PTSD. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. §§ 1101, 1110, 1113, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for establishing entitlement to service connection for lower back pain, degenerative spine disease, are met.  38 U.S.C. §§ 1101, 1110, 1113, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. The criteria for establishing entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1110, 1131, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

6. The criteria for establishing entitlement to service connection for diabetes are not met.  38 U.S.C. §§ 1101, 1110, 1113, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7. The criteria for an initial rating of 50 percent for migraines are met.  38 U.S.C. §1155 (2012); 38 C.F.R. § 4.124A, DC 8100 (2017).

8. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87 DC 6260 (2017).

9. The criteria for an initial compensable rating for maxillary sinusitis are not met.  38 U.S.C. §1155 (2012); 38 C.F.R. § 4.97, DC 6513 (2017).

10. The criteria for service connection for an acquired psychiatric disorder, to include depression NOS, for the purpose of establishing eligibility for treatment are not met.  38 U.S.C. §§ 1110, 1702, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 17.109 (2017).

11. The criteria for a TDIU from September 15, 2011, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of October 2010 and March 2012 letters which were sent prior to the initial unfavorable decisions.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

The appeals for increased ratings arise from a disagreement with the current evaluations, subsequent to a grant of service connection for the disabilities.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file.

Additionally, VA satisfied the duty to assist the Veteran by providing PTSD, back, audio, and neurological examinations to the Veteran.  The Board finds that the VA examiners interviewed the Veteran and conducted thorough examinations, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination reports provided sufficient detail as to the nature, etiology, and severity of the Veteran's claimed disabilities.  Thus, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In regards to the Veteran's claim for diabetes, the Veteran's medical records indicate that he has a diagnosis for diabetes.  The service treatment records are negative, and the record does not otherwise reflect that the Veteran had symptoms in service and ever since service.  Thus, there is no evidence, other than a general conclusory statement from the Veteran that indicates that his diabetes may be associated with service. The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that a remand for a VA examination regarding the Veteran's claim for entitlement to service connection for diabetes is unnecessary. 38 C.F.R. § 3.159(c)(4)(i)(2017).

The Board acknowledges that the Veteran has requested new examinations for his increased ratings claims.  However, as the Veteran has not alleged a worsening of his service-connected disabilities, and the record does not otherwise indicate a worsening of such disabilities, the Board finds that a remand for new examinations is not necessary in this case.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence 

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  If a claim for entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In December 1999, the Veteran filed a claim for PTSD, which the RO denied in a February 2000 decision on the basis that there was no clear diagnosis of the condition.  Relevant evidence of record at the time of the RO's February 2000 decision included a VA PTSD examination showing a diagnosis of anxiety disorder, NOS, and a conclusion that the Veteran did not fulfill the diagnostic criteria for PTSD.

In April 2010, the Veteran filed a claim for entitlement to service connection for PTSD.  The Veteran submitted VA treatment records that showed a diagnosis for PTSD in June 1999.  This diagnosis was not of record at the time of the RO's decision in February 2000; thus, it is new.  Furthermore, this evidence is material because it bears directly on the current diagnosis element and suggests that the Veteran was in fact diagnosed with PTSD.  The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the claim for entitlement to service connection for PTSD is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claims for a low back condition to the extent that it involves arthritis of the back, as well as his claims for bilateral hearing loss and diabetes.  The Veteran's diagnosed psychiatric conditions are not considered "psychoses" per 38 C.F.R. 3.384 and the theory of continuity of symptomatology does not apply to his claim for an acquired psychiatric disorder, to include PTSD.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Acquired Psychiatric Disorder, to include PTSD

The Veteran claims that he suffers from an acquired psychiatric disorder, to include PTSD as a result of his service.  Specifically, the Veteran claims that he was the driver of the hospital commander in the Gulf and witnessed many deaths and tragedies.

The Veteran's service treatment records are silent for any signs or symptoms of a psychiatric disorder.  Specifically, the Veteran's separation examination from March 1991 indicates "normal" results for "psychiatric."

The Veteran's post-service treatment records include a VA PTSD examination from January 2000.  At the examination, the Veteran reported that he served at the 201 Hospital in the Gulf and was the driver of the hospital commander.  He stated that he saw many deaths and tragedies and the sounds of sirens affect him greatly.  The Veteran reported that he is irritable and gets aggressive and agitated easily.  The VA examiner diagnosed the Veteran with anxiety disorder, NOS.  The Veteran was assigned a GAF score of 75.  The examiner opined that based on the Veteran's history, records and evaluations, the Veteran does not fulfill the diagnostic criteria for PTSD.
VA treatment records from June 1999 show a diagnosis of PTSD.

VA treatment records from May 2009 show a diagnosis for major depressive disorder.

VA treatment records from September 2009 show that the Veteran reported that he saw atrocities, dead people, and pictures of women and men tortured by Iraqi soldiers.  A diagnosis for PTSD with depression was provided.

VA treatment records obtained from the SSA show that the Veteran was noted to have a history of PTSD in October 2010.  The Veteran reported that he is unable to work as a marshal due to the inability to work as a result of the worsening of his condition.  He reported flashbacks, nightmares, and episodes of anxiety and depression.

At a January 2011 VA Gulf War examination, The Veteran was noted to have a history of depression, panic attacks, and sleep impairment.  The VA examiner noted normal affect, mood, judgment, no obsessive behavior, appropriate behavior, no hallucinations/delusions, normal comprehension of commands, and average intelligence.

The Veteran was provided with another VA PTSD examination in February 2011.  The VA examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with depression NOS.  He noted that there is no evidence of PTSD as per DSM IV criteria.  The examiner opined that the Veteran's depression NOS is not related to or aggravated by active military service.  The Veteran was on active military service from October 1971 to May 1972 and from November 1990 to April 1991.  The record shows that the Veteran's initial psychology evaluation was in 1996 (5 years post military active service) and initial psychiatry evaluation was in 2002 (11 years post active military service.  The Veteran denied any "mental" treatment pre-military, military, or post-military until 1996.  The examiner noted that the claimed stressor is not related to the Veteran's fear of hostile or terrorist activity.  No other mental condition was found in the current exam.  

A private examination from September 2011 shows that the Veteran reported continuous sleep problems, nightmares, and flashbacks of traumatic incidents he had at war.  The Veteran also reported that his nightmares are all related to war scenes.  He also stated that he has episodes where he is scared, nervous, and hypervigilant.  The Veteran was noted not to tolerate loud noises, airplanes, helicopters, fireworks, or crowded places.  The examiner noted that the Veteran had a few traumatic incidents at war; he used to see a lot of dead people injured in a very brutal way.  The examiner said to please evaluate the Veteran carefully because there is medical evidence diagnosing the condition as PTSD in conformance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and there is medical evidence of a link between current symptomatology and the claimed in-service stressor so it is more probable than not that he is presenting PTSD that is service-connected.

VA treatment records from October 2014 show that the Veteran reported his PTSD is bothering him.  He did not have any suicidal or homicidal ideations.

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD.

Although the Veteran's file indicates a diagnosis of PTSD, the Veteran was provided with thorough VA PTSD examinations in January 2000 and February 2011, with both VA examiners concluding that the Veteran did not meet the DSM criteria for a PTSD diagnosis.  Additionally, the February 2011 VA examiner noted that he reviewed the Veteran's file and medical records, including prior diagnoses of PTSD, and he still came to the conclusion that the Veteran did not meet the criteria for a PTSD diagnosis.

The Board notes that the Veteran has been diagnosed with anxiety disorder and depression.  However, the February 2011 VA examiner opined that the Veteran's current medical condition of depression NOS is not related to his active military service.  The VA examiner provided an adequate rationale supporting this conclusion.  As such, the Board finds that the February 2011 VA examination is highly probative in this case.
Although the private examination from September 2011 indicated that the Veteran's PTSD is more probable to be due to service, the VA examinations from January 2000 and February 2011 both concluded that the Veteran does not have a PTSD diagnosis that meets the DSM criteria.  The September 2011 private examiner based her opinion on a PTSD diagnosis, but as discussed above, the Veteran has not been shown to have a PTSD diagnosis.  Any other potential diagnoses for PTSD in the Veteran's record have not been shown to conform to the DSM criteria and cannot be provided any probative weight in this case.

As the Veteran has been found not to have a PTSD diagnosis by VA examiners, and his diagnosed depression was found not to be linked to service, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's acquired psychiatric disorder, to include PTSD and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lower Back Pain, Degenerative Spine Disease

The Veteran claims that he suffers from a low back condition as a result of his service.  In the alternative, the Veteran claims that he suffers from a low back condition as secondary to his service-connected left knee patellofemoral syndrome.

The Veteran's service treatment records are silent for any signs or symptoms of a low back condition.  Specifically, the Veteran's separation examination from March 1991 indicated "normal" results for "spine, other musculoskeletal."

The Veteran's post-service treatment records include private treatment records that show a diagnosis of spinal canal stenosis, from L2-S1 with radiculopathy in March 1998.

A private examination from September 2011 shows that the Veteran reported left knee pain and started to develop back and right knee pain.  The private examiner noted that due to his left knee problem, pain and limited mobility, the Veteran developed significant weight bearing capability difficulties which affects his right knee causing degenerative changes and pain due to chronic inflammatory process.  His back is also affected causing bad posture, loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one side of the vertebras than the other and by consequence the Veteran could present disc bulging and herniation with degenerative problems.  The examiner noted that these at the same time bring problems of radiculopathy and neuropathy.  The examiner requested the Veteran be examined carefully because it is more probable than not that his left knee has aggravated and caused his back problem.

The Veteran was provided with a VA back examination in August 2012.  The VA examiner diagnosed the Veteran with lower back pain, degenerative spine disease.  The examiner opined that the Veteran's current back condition is not at least as likely as not related to his service-connected left knee patellofemoral syndrome.  He provided the rationale that the Veteran's condition is related to degenerative spine disease.

VA treatment records from March 2014 show that the Veteran was diagnosed with lumbar mechanical pain secondary to facet arthropathy and radiating towards knee.

The Board finds that the record evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed lower back pain, degenerative spine disease is etiologically related to his service-connected left knee patellofemoral syndrome.  Although the August 2012 VA examiner provided a negative secondary nexus opinion, the Board finds that the private positive secondary nexus opinion from September 2011 is sufficient to establish service connection in this case.  The September 2011 private examiner thoroughly examined the Veteran and provided a secondary positive nexus opinion supported by an adequate rationale.  In view of that and with the resolution of reasonable doubt in favor of the Veteran, service connection for lower back pain, degenerative spine disease is warranted here.

Bilateral Hearing Loss

The Veteran claims that he suffers from bilateral hearing loss as a result of his service.  Specifically, the Veteran contends that he had noise exposure while working in an artillery unit.

The Veteran's service treatment records include his separation examination from March 1991 that indicated "normal" results for "ears-general."  An audiological examination was also administered at the March 1991 examination producing the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
20
LEFT
35
20
20
20
20

The Veteran's post-service treatment records include a private audiological examination from May 2010 which produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
40
LEFT
20
20
25
35
40

These audiometric findings demonstrate a bilateral hearing loss disability as defined by VA regulation, and the private examiner diagnosed bilateral mild to moderate sensory hearing loss after 2000 Hz.

The Veteran was provided with a VA audiometric examination in January 2011 which produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
35
LEFT
20
15
15
30
35

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
27.5
Left Ear
23.75

Speech Recognition
Right Ear
100-94%
Left Ear
100-94%

The VA examiner diagnosed the Veteran with mild hearing loss bilaterally from 3000-8000 Hz.  The examiner noted that the Veteran did have noise exposure in service.  It is well known that noise in high-intensity and short duration has serious and permanent impact in hearing, producing significant and permanent damage in the inner ear structures and the cochlea.  The examiner noted that the Veteran has a history of acoustic trauma while in service resulting in right ear hearing loss.

The Veteran had a private examination in September 2011 where the private examiner noted bilateral hearing loss problems.  The Veteran reported watching television and hearing the radio at volumes louder than normal.  He also reported that people need to repeat things to him more than once and being in a crowded place makes it difficult for him to understand a conversation.  The examiner noted that prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear, resulting in irreversible hearing loss.  She added that the Veteran was exposed to heavy weapons and airplane motor noises while at service which is more probable than not the cause of his hearing loss.

The Veteran has consistently asserted that he was exposed to artillery noise while in service.  The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

In short, the Veteran's testimony combined with the positive VA medical opinion from January 2011 linking the Veteran's right ear hearing loss to the Veteran's noise exposure while in service and the private positive medical opinion from September 2011 linking the Veteran's bilateral hearing loss to his service, there is sufficient evidence to establish service connection in this case.  Accordingly, service connection for bilateral hearing loss is warranted.

Diabetes

The Veteran claims that he suffers from diabetes as a result of his service.

The Veteran's service treatment records are silent for any signs or symptoms of diabetes.  Specifically, the Veteran's March 1991 separation examination indicated "normal" results for "endocrine system."

The Veteran's post-service treatment records show a diagnosis of diabetes mellitus de novo in July 2010.  The Veteran was noted to begin a low salt, low fat diet with exercise.

SSA records included a private examination from October 2010, noting a history of diabetes mellitus since 6 months ago, treated with metformin.  No chronic complications were noted.

The Board finds that service connection for the Veteran's diabetes has not been established by the evidence of record.

The Veteran's service treatment records are silent for any symptoms or treatment for diabetes.  

The Veteran's post-service treatment records are silent for any treatment for diabetes until July 2010, over 19 years after the Veteran's separation from active duty.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's assertion that he suffers from diabetes as a result of his service is not supported by the evidence of record.  As noted above, the Veteran's service treatment records are silent for any complaints of a diabetic condition.  Additionally, there are no medical records post-service showing evidence of diabetes until July 2010, over 19 years after the Veteran's separation from active duty.

Finally, there is no persuasive medical evidence linking the Veteran's diagnosed diabetes to his service.  The Board has found no evidence of continuity of diabetes from service and ever since service.  The Veteran's claim for service connection consists of his own assertion that his diabetes is related to his military service.  The Veteran is competent to report on symptoms that are within the realm of his personal experience.  See 38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the etiology of his diabetes is a medically complex question.  The Veteran has not shown that he is qualified through education, training, or experience to offer a nexus opinion on a complex medical condition.  Accordingly, he is not competent to offer an opinion as to its etiology and his opinion in this regard cannot be ascribed probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The preponderance of the evidence is against the claim for service connection for the Veteran's diabetes and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

IV. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R., Part 4.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1;  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, where the question for consideration is the propriety of the initial rating assigned after the grant of service connection, an evaluation of the record evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119,126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  Thus, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102, 4.3. 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and recommendations for treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.





Entitlement to an Increased Initial Evaluation for Migraines

The Veteran's migraines are currently rated as 30 percent disabling, effective April 26, 2010.  The Veteran contends that his migraines are more severe than what is represented by a 30 percent disability rating.

Diagnostic Code 8100, under which the Veteran is currently evaluated, provides for a 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a, General Rating Formula for Miscellaneous Diseases. 

A rating of 30 percent is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to Webster's New World Dictionary of American English, 3rd Col. Ed. (1986) "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was provided with a VA Gulf War examination in January 2011.  The Veteran reported that he started getting headaches when he was in Saudi Arabia.  The Veteran stated that the headaches have continued since his return from the last deployment and they have gotten worse.  He claimed to take pain medication every time he gets symptoms of headaches.  He claimed that so far he has not needed to be hospitalized but he has been required to visit the emergency room.  The VA examiner diagnosed the Veteran with migraines and noted that they have a moderate effect on his chores, shopping, and traveling.  

The Veteran was provided with a VA neurological disorders examination in August 2011.  The Veteran reported developing an excessive clear rhinorrhea that prevented him from wearing the protective mask while in service.  Later, the secretions became purulent and he experienced frontal hemicranias with tenderness to palpation always associated with profuse secretions, recurring weekly and lasting for several days.  The cephalea was described as oppressive and pulsatile at times, associated with photopsides, nausea, sono and photobia.  The VA examiner noted that the Veteran must go to the emergency room requiring parenteral medication for relief of pain.  The frequency during the past 12 months was 2 to 3 times a month, with most attacks noted to be prostrating.  The duration was noted to be longer than 2 days, with the Veteran needing seclusion in a dark room.  The examiner noted a diagnosis of tenso-vascular cephalea and noted that the effect on usual occupation is increased tardiness and increased absenteeism.  The examiner added that when having the prostrating episodes, the Veteran is totally disabled.

VA treatment records from April 2012 indicate that the Veteran's migraines decreased in frequency.

The Board finds that the Veteran's migraines are manifest by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The August 2011 VA examination indicates that the Veteran suffers from migraines 2 to 3 times a month and lasts longer than 2 days, with most attacks noted to be prostrating where the Veteran needs seclusion in a dark room.  The VA examiner noted that the effect on usual occupation would be increased tardiness and absenteeism.  Based on the lay and medical evidence of record, the Veteran is entitled to a disability rating of 50 percent for his migraines due to their frequency and severity.

As 50 percent is the maximum disability rating available under DC 8100 for migraines, a higher evaluation is not available here.

Entitlement to an Increased Initial Evaluation for Tinnitus

The Veteran's tinnitus is currently rated as 10 percent disabling, effective April 26, 2010.  The Veteran contends that his tinnitus is more severe than what is represented by a 10 percent disability rating.
Effective on June 13, 2003, DC 6260 for tinnitus was revised to clarify existing VA proactive that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2017); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law.

In this case, the Veteran has already been assigned a 10 percent rating for tinnitus under DC 6260, which is the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or assignment of a compensable evaluation for each ear is not available.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to an Increased Initial Evaluation for Maxillary Sinusitis

The Veteran's maxillary sinusitis is currently rated as noncompensable, effective April 26, 2010.  The Veteran contends that his sinusitis is more severe than what is represented by a noncompensable disability rating.

The Veteran's maxillary sinusitis has been evaluated under DC 6513 for sinusitis, maxillary, chronic.  According to the General Rating Formula for Sinusitis, a noncompensable evaluation is warranted for sinusitis detected by x-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note which follows these provisions indicates that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.94, DC 6513.

The Veteran's record includes SSA records with a private examination from October 2010 where the Veteran reported a history of sinusitis.  The Veteran complained of frontal pain, nasal discharge, and reported sleeping with a humidifier and sometimes takes antibiotics.  It was noted that the Veteran had a nasal septum operation in 1992.  A diagnosis of chronic sinusitis was provided at the time.

The Veteran was provided with a VA Gulf War examination in January 2011.  The Veteran reported that while on active duty in Saudi Arabia, he had to go back and forth to Kuwait since he had to take supplies to the area.  He reported that he was constantly exposed to too much smoke and pollutants from burning wells and he started to present frequent episodes of congestion with headaches.  The Veteran reported that when he returned from duty he started to visit the VA medical center and it was there where he was evaluated and had x-rays done which revealed that he had a septum deviation and problems of sinusitis.  The VA examiner noted that the condition has improved since onset and there are no current treatments.  The examiner added that there were no episodes of sinusitis during the past 12 month period.  Upon examination, the sinuses were found to be normal.  X-rays showed mild chronic maxillary sinus disease.  The examiner diagnosed the Veteran with maxillary sinusitis.

VA treatment records from October 2012 show that the Veteran reported headaches.  The nose exam was negative, with no sinus disease found.

Based on the evidence of record, the Board finds that a compensable rating for the Veteran's maxillary sinusitis is not warranted.  There is no indication of incapacitating or non-incapacitating episodes of sinusitis in the Veteran's record.  Specifically, the January 2011 VA examination noted no episodes of sinusitis in the past 12 month period.  Additionally, the Veteran's treatment records do not show any episodes of sinusitis.

The Board acknowledges the Veteran was noted to have had a nasal septum operation in 1992, but this has not been shown to be a radical surgery with chronic osteomyelitis.  Additionally, purulent discharge or crusting after repeated surgeries has not been shown by the evidence of record.

Although the Veteran's record indicates numerous complaints of headaches, the Veteran's headaches have been attributed to his migraines and are separately rated under DC 8100.

As the Veteran's sinusitis has been detected by x-ray only, a noncompensable rating is appropriate here.  Accordingly, entitlement to a compensable rating for the Veteran's maxillary sinusitis is denied.

V. Service Connection for Treatment Purposes Only Under 38 U.S.C. Chapter 17 

The Veteran seeks entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for his acquired psychiatric condition, to include depression NOS.

For the purposes of treatment under 38 U.S.C. Chapter 17, any Veteran of the Persian Gulf War who develops an active mental illness shall be deemed to have incurred such disability in the active military, naval, or air service if such Veteran develops such disability with two years after discharge or release from the active military, naval, or air service and before the end of the two-year period beginning on the last day of the Persian Gulf War.  38 U.S.C. § 1702 (2012); 38 C.F.R. § 17.109 (2017).

The Veteran's earliest post-service treatment records indicating a mental psychology evaluation are from a VAMC in 1996, where the Veteran had group therapy for PTSD.

The Veteran was provided with a VA PTSD examination in January 2000.  In the January 2000 VA examination VA examiner diagnosed the Veteran with anxiety disorder, NOS.  The examiner opined that the Veteran does not fulfill the diagnostic criteria for PTSD.

In November 2002, the Veteran was seen by the VA psychiatry department, and an impression of PTSD with depressive features was provided.

The earliest post-service treatment records related to a psychiatric condition are from 1996.  The Veteran's record indicates that he was first diagnosed with depression at a February 2011 VA PTSD examination.  See service connection for PTSD section above.

Overall, the record does not show that the Veteran developed an active mental illness within two years of service.  See U.S.C. § 1702(b); 38 C.F.R. § 17.109(b).  Because the evidence preponderates against the claim of service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric condition, to include depression NOS, the claim is denied.

VI. Entitlement to TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

The Veteran is currently service-connected for migraines at 50 percent from April 26, 2010 (as a result of this decision); left knee osteoarthritis at 10 percent from July 15, 1992; tinnitus at 10 percent from April 26, 2010; right knee mild generative changes claimed as right knee condition associated with left knee osteoarthritis at 10 percent from September 15, 2011; and maxillary sinusitis as noncompensable from April 26, 2010.  

The record reveals that the Veteran last worked as a marshal in the state courts in December 2007.  The Veteran's education history includes 4 years of high school and no college.  See April 2012 VA Form 21-8940.  

SSA records reveal that the Veteran was granted a disability determination beginning in July 2010.  The primary diagnosis was noted to be osteoarthritis and allied disorders and the secondary diagnosis was noted to be affective disorders.  See October 2010 SSA Form 631-C3.

At a January 2011 VA audio examination, the VA examiner noted that the resulting work problems of the Veteran's tinnitus are that it interferes with hearing when experiencing symptoms.
At an August 2011 VA neurological disorders examination, the Veteran's tenso-vascular cephalea and chronic sinusitis were noted to have an effect on usual occupation and resulting work problems by increasing tardiness and absenteeism.  The VA examiner added that when the Veteran is having the prostrating episodes, he is totally disabled.

At a March 2012 VA examination, the VA examiner opined that the Veteran's left knee condition does not preclude him from obtaining and maintaining an economical gainful job, at least in a partial, sedentary basis.

At a September 2012 VA knee and lower leg conditions examination, the VA examiner opined that the Veteran's knee condition impacts his ability to work.  The Veteran was noted to be limited for ambulation, prolonged standing, or squatting activities.

The Board emphasizes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  After a careful review of the evidence of record, the Board finds that the evidence persuasively indicates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the relevant period from September 15, 2011.

The evidence of record reflects that the Veteran has consistently reported that he was unable to work due to his service-connected disabilities.  Given the severity of the Veteran's migraines leading to increased tardiness and absenteeism and his physical limitations due to his bilateral knee disabilities and tinnitus, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient . . . .  The test is whether a particular job is realistically within the physical and mental capabilities of claimant").  After a careful review of the evidence of record, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation since September 15, 2011, i.e., the date of his claim for a TDIU.  Thus, the Board finds that entitlement to a TDIU is warranted from September 15, 2011.  38 U.S.C. §§ 1155, 5110(b)(2); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.

Entitlement to service connection for lower back pain, degenerative spine disease, including as secondary to service-connected left knee patellofemoral syndrome is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for diabetes is denied.

Entitlement to an initial disability rating of 50 percent, but no higher, is granted for migraines, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial compensable rating for maxillary sinusitis is denied.

Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric condition, to include depression NOS is denied.

Entitlement to a TDIU due to service-connected disabilities is granted at least from September 15, 2011, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis.

The Veteran was last provided a VA examination in conjunction with his service-connected left knee osteoarthritis in September 2012.  The United States Court of Appeals for Veterans Claims (the Court) recently held in Cordia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the September 2012 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a new examination to evaluate the severity of the Veteran's service-connected left knee osteoarthritis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with this examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail.

The examiner must describe to what extent, if any, the Veteran has any left knee pathology or reduced function in the left knee, including any associated gait impairment or ligamentous instability.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the Veteran has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must test the range of motion of the Veteran's knees.  In order to comply with the Courts recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  IF the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to mere speculation, then the examiner must provide an explanation for why this is so.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2. After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issue of entitlement to an increased rating for a left knee disability.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


